Order affirmed, without costs of ■ this appeal to any party. Memorandum: We regard the sentence of July 31, 1935, as a sentence of fifteen years made nunc pro tunc as of the date of the sentence of April 24, 1933. Good behavior time, if granted, should be on the basis of such a nunc pro tuna sentence, with due regard, however, being given to the time which was served on the previously owed sentence and the period spent in jail. All concur. (The order dismisses the writ and remands *941petitioner into custody.) Present — Cunningham, P. J., Taylor, Dowling, Harris and Larkin, JJ.